CRONE, Judge,
concurring in part and dissenting in part.
I fully concur as to issue 2. Regarding issue 1, my colleague has done an excellent job of enunciating principles of contract law, but in my view the Donor Agreement is merely incidental to the paramount issue in this case: namely, Father's legal obligation to support his biological child, which is a cornerstone of Indiana family law. See, e.g., Irvin v. Hood, 712 N.E.2d 1012, 1014 (Ind.Ct.App.1999) ("Indiana law imposes upon a parent the duty to support his children. This duty exists apart from any court order or statute.") (citation omitted); see also Straub, 645 N.E.2d at 599 ("One well-established public policy of this State is protecting the welfare of children. Expressed by all three branches of Indiana government, this policy is of the utmost importance.") (footnote omitted). If this were strictly a contract case, I would agree with the majority that Mother, as the party seeking to invalidate the Donor Agreement, would have the burden of proving its invalidity. Because the core of this dispute falls squarely within the province of family law, however, and because our default position in Indiana is that a parent is legally obligated to support his biological child, I would hold that Father must bear the burden of proving that the terms of the Donor Agreement are consistent with public policy and/or that the Donor Agreement was performed consistent with public policy. In other words, as the party seeking to avoid his support obligation, Father should bear the burden of proving the validity of an exeeption to a well-established rule.
I agree with the majority that our supreme court in Straub "appears to have signaled that assisted conception contracts might be enforceable in Indiana in certain cireumnmstances." Op. at 1259. I would hold that those cireumstances must be extremely limited, in order to avoid creating a slippery slope whereby parents could evade their support obligations simply by signing an informal agreement hastily scribbled on a sheet of paper. At the very least, an assisted conception contract should provide that a donor's semen must be given to a licensed physician and that the artificial insemination must be performed by (or at least under the supervision of) the physician. Such a provision would both impress upon the parties the seriousness of their endeavor and safeguard the health of everyone involved. See Straub, 645 N.E.2d at 601 n. 10 ("[P Jrerequisites such as physician involvement are essential for protecting the health and welfare of the child conceived."); Jhordan, 224 Cal.Rptr. at 534-35 ("[A] physician can obtain a complete medical history of the donor (which may be of erucial importance to the child during his or her lifetime) and screen the donor for any hereditary or communicable diseases. ... Another justification for physician involvement is that the presence of a professional third party such as a physician can serve to create a formal, documented structure for the donor-recipient relationship, without which ... misunderstandings between the parties regarding the nature of their relationship and the donor's relationship to the child would be more likely to occur."). I believe that such prerequisites to finding a valid exception to the general obligation to support would *1265be consistent with Straub and a natural extension of its reasoning.
The Donor Agreement between Father and Mother does not contain such a provision, and Father has failed to establish that such a procedure was followed in this case with respect to M.F. I would remand with instructions to hold a hearing as to whether such a procedure was followed, and I agree with the majority that we should remand with instructions to grant Mother's petition to establish paternity with respect to C.F., in that the Donor Agreement "cannot be construed to apply to future children conceived as a result of artificial insemination involving Mother and Father." Op. at 1263.